Citation Nr: 0116663	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  97-04 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Evaluation of degenerative disc disease of the lumbar spine, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

N. Pflanz, Associate Counsel


INTRODUCTION

The veteran had active service from September 1993 to April 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a August 1996 rating decision of the Phoenix, 
Arizona, Department of Veterans Affairs (VA) Regional Office 
(RO) which granted service connection for the veteran's 
degenerative disc disease of the lumbar spine and assigned a 
10 percent rating, effective April 9, 1996.  

The veteran was scheduled for two VA examinations in November 
2000.  However he failed to appear for these examinations.


FINDINGS OF FACT

The veteran's degenerative disc disease of the lumbar spine 
is manifested by no more than mild symptomatology. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4, 
including § 4.7 and Diagnostic Code 5293 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines VA obligations with respect to the 
duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date. Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's duty to assist includes making reasonable efforts to 
obtain medical and other records that are relevant to the 
veteran's claim unless it is reasonably certain that such 
records do not exist or that further efforts to obtain those 
records would be futile.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. 
§ 5103A).  The law provides that the assistance provided by 
the Secretary shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A). 

In this case, the veteran was provided with a statement of 
the case in December 1996 and supplemental statements of the 
case in June 1997, December 1997, and February 2001 all of 
which informed him of the evidence necessary to substantiate 
his claim and provided him with an opportunity to submit 
additional evidence.  The veteran was provided a VA 
examination and was scheduled for two VA examinations in 
November 2000, but failed to appear.  His private medical 
records were also considered in ascertaining his entitlement 
to his claim.  

The veteran was notified that failure to report for the 
examinations may cause the denial of his claim.  The Board 
emphasizes that "[t]he duty to assist is not always a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) and 
to ensure thorough evaluation of his claims, the veteran was 
required to appear for the necessary examinations.  As VA has 
attempted to afford the veteran two examinations, as well as 
providing him opportunity to present evidence and argument in 
support of his claim, no further development is required in 
order to comply with VA's duty to assist and the Board will 
proceed to address the issue on appeal.

In this instance, the veteran has not made VA aware of the 
existence of any additional documentation that would be 
helpful to his claim.  Thus, the Board finds that VA's duty 
to provide him with notice and assist him with the 
development of his claim has been satisfied, and that the 
instant claim is ready for appellate adjudication. 

Factual Background

In a rating decision dated in August 1996, the RO granted 
service connection for the veteran's degenerative disc 
disease of the lumbar spine and assigned a 10 percent rating.  
The veteran filed a notice of disagreement in December 1996.  

The veteran reported for a VA examination in December 1996.  
He stated that after falling out of a tree when he was 10 or 
11 years old, he had mild intermittent back pain.  During 
service in August 1994, he experienced low back pain while 
lifting an object in the torpedo shop.  An MRI report in May 
1995 showed a herniated nucleus pulposus on the right at L5 
S1, central bulging at L5 and narrowing at the L4-5 and L5 S1 
disc spaces.  No surgery was performed.  The veteran was not 
receiving any ongoing care at the time of the December 1996 
examination.

Examination of the back revealed no lift and no tenderness in 
the lumbosacral area or in the sciatic notches.  Forward 
flexion was 80 degrees, extension was 35 degrees accompanied 
by a description of low back pain.  Lateral flexion to the 
right was 40 degrees accompanied by low back pain and to the 
left it was 40 degrees.  Rotation to the right is 35 degrees 
and to the left it was 35 degrees.  Reflexes, sensation and 
motor testing of the lower extremities was normal.  Sitting, 
straight leg raising and Bragards's position were negative 
bilaterally.  Diagnoses were degenerative lumbar disc disease 
and history of prior herniated nucleus pulposus L5 S1.  The 
examiner noted that the veteran had the benefit of relative 
back rest for the previous one to two months and that his 
current range of motion was in all probability improved over 
the range of motion which would have been demonstrated if he 
had been examined during the time when his back was more 
symptomatic.

Rating Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2 
(2000), which require the evaluation of the complete medical 
history of the veteran's condition.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson, at 126-28.  
We conclude that the disability has not significantly changed 
at that a uniform rating is warranted.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (2000).  It 
is possible for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes, as seen by the separate 
assignment of evaluations based on instability and arthritis 
with limitation of motion; however, the critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

Analysis

The veteran is service-connected at 10 percent for 
degenerative disc disease pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  That diagnostic code provides for 
disability evaluations based upon intervertebral disc 
syndrome.  Under Diagnostic Code 5293, mild intervertebral 
disc syndrome warrants a 10 percent evaluation, moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, evidence of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation. 38 C.F.R. Part 4, 
Diagnostic Code 5293 (2000).  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warrants a 60 
percent rating.  Id.

As stated, the veteran failed to report for two VA 
examinations in November 2000.  Therefore, his claim will be 
decided based upon the available medical evidence, namely the 
December 1996 VA examination.  During that examination, the 
examiner found no lift and no tenderness in the lumbosacral 
area or in the sciatic notches.  Forward flexion was 80 
degrees, extension was 35 degrees accompanied by a 
description of low back pain.  Lateral flexion to the right 
was 40 degrees accompanied by low back pain and to the left 
it was 40 degrees.  Rotation to the right is 35 degrees and 
to the left it was 35 degrees.  Reflexes, sensation and motor 
testing of the lower extremities was normal.  Sitting, 
straight leg raising and Bragards's position were negative 
bilaterally.  Based upon the available evidence, the 
degenerative disc disease is best described as mild and does 
not reach the level of moderately disabling with recurring 
attacks, as contemplated by a 20 percent evaluation under 
Diagnostic Code 5293.  The functional impairment is addressed 
below.

The Court has, however, held that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 
538 (1993). One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology. Any change in diagnostic code by a VA 
adjudicator must be specifically explained. See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992). In this case, the 
Board has considered whether another rating code is "more 
appropriate" than the one used by the RO. See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995). Furthermore, 
consideration of other potentially applicable diagnostic 
codes is required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2000), 
limitation of lumbar spine motion is rated as 20 percent 
disabling where moderate, and 40 percent disabling where 
severe.  Under Diagnostic Code 5295, a sacroiliac injury and 
weakness or lumbosacral strain will be rated at 20 percent 
where there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
The next higher rating, and the maximum under these codes, is 
40 percent which requires a severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2000).

Here, the Board observes that according to the evidence of 
record, there was no tenderness in the lumbosacral area or in 
the sciatic notches.  Coordination and sensory examinations 
were all found to be normal.  The examiner diagnosed 
degenerative disc disease.  A higher rating under Diagnostic 
Code 5292 is not warranted because the condition does not 
result in moderate limitation of motion or moderate 
functional impairment.  A rating under Diagnostic Code 5295 
is not warranted because there is no evidence of muscle 
spasms on extreme forward bending or loss of lateral spine 
motion in standing position.  The current evaluation 
contemplates mild functional impairment. 

It should also be pointed out that each of the ways by which 
the back is ratable, other than those described in Diagnostic 
Code 5285, contemplates limitation of motion.  See VAOPGCPREC 
36-97 (Dec. 12, 1997).  Therefore, assigning separate ratings 
on the basis of both limitation of motion and other symptoms, 
such as those set forth in Diagnostic Code 5293, would be 
inappropriate.  38 C.F.R. § 4.14.  

The Board has also considered the Court's decision in DeLuca 
v. Brown, 8 Vet. App. 202 (1995), which held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  
Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. § 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.  It is the intention of the 
rating schedule to recognize actually painful, unstable, or 
mal-aligned joints, due to healed injury, as at least 
minimally compensable.  VA's Office of the General Counsel 
issued a precedent opinion that mandates consideration of the 
provisions of 38 C.F.R. 
§§ 4.40, 4.45 in conjunction with disabilities evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293. See VAOPGCPREC 
36- 97 (1997), 63 Fed. Reg. 31262 (1998)

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness and fatigability by 
medical professionals. The granted 10 percent evaluation 
already contemplates mild symptomatology under Diagnostic 
Code 5293 or slight limitation of motion or slight functional 
impairment.  The veteran's functional impairment is no 
greater that his actual range of motion.  The 1996 examiner 
did opine that there had been improvement due to rest.  The 
VA attempted to obtain a more complete picture of the 
functional limitation, but his decision to not appear for the 
examinations prevented that development.  The evidence did 
establish that he had an excellent range of motion.  Although 
there was pain, there was no indication that pain limited 
motion or function to a degree greater that his actual range 
of motion.  There was no indication of functional impairment 
due to weakness, since motor function was tested as normal.  
We again note that he reflexes, sensation and straight leg 
raising were normal. 

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, there is no evidence of other sperate 
manifestations not contemplated in the assigned 10 percent 
evaluation. 38 C.F.R. § 4.14 (2000); Esteban v. Brown, 6 Vet. 
App. 259, 261-62 (1994).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2000) is warranted. That provision provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria, as shown by evidence showing that the 
disability at issue causes marked interference with 
employment, or has in the past or continues to require 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The facts of 
this case do not show that the veteran's degenerative disc 
disease results in marked interference with his employment or 
that such requires frequent periods of hospitalization.  The 
record reflects that the veteran has sought treatment for 
complaints of back pain.  However, the percentage ratings 
under the Schedule are themselves representative of the 
average impairment in earning capacity resulting from 
diseases and injuries.  38 C.F.R. § 4.1 specifically sets out 
that "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."

Although the veteran reported that he had quit a job because 
of his back, he has not implied that there are other jobs 
that he cannot perform.  Regardless, his decision to not 
appear for examinations again precludes a meaningful 
discussion of whether his degenerative disc disease results 
in marked impairment.

What the veteran has not shown in this case is that his 
degenerative disc disease, in and of itself, results in 
unusual disability or impairment that renders the criteria 
and/or degrees of disability contemplated in the Schedule 
impractical or inadequate. Accordingly, consideration of 38 
C.F.R. § 3.321(b)(1) is not warranted in this case.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
degenerative disc disease of the lumbar spine is denied.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

